DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/08/21 has been entered. As directed by amendment, claims 1 and 7-19 are amended, and claims 4-6 are cancelled. Applicant’s amendments to claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 8/16/21.
Claim Objections
Claim 8 is objected to because of the following informalities:  “an integrated light quantity” and “a predetermined exposure period” in line 4, should be “the integrated light quantity” and “the predetermined exposure period”.   Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “an integrated light quantity” and “a predetermined exposure period” in line 4, should be “the integrated light quantity” and “the predetermined exposure period”.   Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “a predetermined exposure period” in line 2, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a predetermined exposure period” in line 2, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “a predetermined exposure period” in line 2, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “a predetermined exposure period” in line 5, should be “the predetermined exposure period”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13-19, “the plurality of images” renders the claim indefinite because it is unclear if this is referring to “an image” in line 6 or not. Appropriate correction is required.
Regarding Claim 1, “integral light quantity” in line 22 renders the claim indefinite because it is unclear if this is same as “integrated light quantity” in line 17 or not. Appropriate correction is required.
	Claims 2-3 and 7-21 are rejected at least for being dependent from claim 1.
 Allowable Subject Matter
Claims 1-3 and 7-21
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art in record (in particular Yabe et al. US 20160037999) does not disclose, with respect to claim 1, wherein the processor changes a light emitting quantity of the light source according to a light receiving quantity of the photodetector such that the light emitting quantity of the light source meets a target light quantity, wherein the processor further comprises: obtaining an integrated light quantity obtained using the photodetector in a predetermined error calculation period after turning on the light source; and obtaining a difference between the integrated light quantity and the target light quantity, and wherein the processor changes the target light quantity after the error calculation period according to the difference to make an integral light quantity constant in a predetermined exposure period. Rather, Yabe et al. teach an endoscope system (Fig.1, endoscope) comprising: a plurality of light sources which emits light having different wavelengths ([0007]); a photodetector (Fig.5, [0056] photosensors 42b to 45b) which is provided in each of the plurality of light sources (LEDs 42 to 45), and which receives a part of light from the plurality of light sources (LEDs 42 to 45) and obtains information on a light emitting quantity of the plurality of light sources (Fig.5, [0056] photosensors 42b to 45b detect light beams emitted by respective LEDs 42 to 45, detect amounts of light emitted by the respective LEDs 42 to 45); a digital signal processor (Fig.5, [0025]-[0026] video processor 20) which acquires an image to be observed for each illumination light using at least first illumination light and second illumination light composed of light emitted from at least one of the plurality of light sources (Fig.5, [0024]-[0026] the video processor 20 control the light source apparatus 40 so that a brightness of the picked-up image reaches a target brightness. The light source includes LED producing R,G,B,V); and a processor (control section 41) which makes a ratio a R pixel value, a G pixel value, and a B pixel value of each of the plurality of images acquired by the digital signal processor be the same as one another (Fig.5, [0024]-[0026] light source includes LED producing R,G,B,V; video processor control the light source for picked-up image).
Claims 2-3 and 7-21 are dependent from Claim 1 and similarly allowable over the prior art in record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210120646 A1			Oki; Tomoyuki et al.
US 20160223807 A1			Otani; Kenichi
US 20160306163 A1			Sakai; Aiko et al.
US 20190110671 A1			Daidoji; Bakusui
US 20110237885 A1			Matsubara; Kenta
Oki et al. (US 20210120646) a light source system including a light source unit configured to emit a light beam, and a calculation unit. A color sensor includes a plurality of light receiving elements (for example, photodiodes, or the like) having sensitivity peaks at different wavelengths. The image acquisition device 200 includes a light guide 210, an illumination optical system 220, an objective optical system 230, a relay optical system 240, an image forming optical system 250, an imaging unit 260, and a control unit 270.  (See figures and [0081] and [0094]).
Otani (US 20160223807) discloses a light source device for an endoscope comprising a light source unit and a light source controller. The light source unit has LEDs independently emitting light of respective different colors, and emits first multicolor spectrum light having a first multicolor spectrum, into which the light from the LEDs is combined. The light source controller makes a light quantity integral of the first multicolor spectrum light in a first wavelength band equal to a light quantity integral of continuous-spectrum light in the first wavelength band and makes a light quantity integral of the first multicolor spectrum light in a second wavelength band equal to a light quantity integral of the continuous-spectrum light in the second wavelength band.  (See figures and [0011]-[0012]).
Sakai et al. (US 20160306163) disclose a light source apparatus including first and second light sources having different maximum light amounts used, a first light amount detection section detecting a light amount of first light of the first light source, a second light amount detection section detecting a light amount of second light of the second light source, a light amount limiting section limiting a light amount of light incident upon the second light amount detection section so that light amounts detected in the first light amount detection section and the second light amount detection section match a predetermined value within a detection range when light with the maximum light amounts used are emitted from the first light source and the second light source, and a control section controlling amounts of light emission of the first light source and the second light source based on detection results of the first and second light amount detection sections.  (See figures and abstract).
Daidoji (US 20190110671) discloses an illuminating device including narrow band light sources including same-color narrow band light sources each configured to emit same-color narrow band light. The same-color narrow band light sources are divided into groups each including at least one narrow band light source. The illuminating device also includes a same-color light source controller configured to control the same-color narrow band light sources and perform light control of emitted light from the same-color narrow band light sources by increasing or decreasing, for each of the groups.  (See figures and [0115]).
Matsubara (US 20110237885) discloses an electronic endoscope comprising wavelength detection means obtains a transmittance being a ratio between a first light amount and a second light amount, from the first light amount of the emitted light from said light source device and the second light amount of the emitted light from said light source device and passed through a slope type dichroic filter whose transmittance changes for light having a given wavelength in proportion to the wavelength of the light, and detects the wavelength of the emitted light from said light source device according to the obtained transmittance.  (See figures and [0017]-[0023]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795